Daniels, J.:
The object of the action is to recover damages for a libel alleged to have been published by the defendants, of and concerning the plaintiff’s management. In the complaint it has been alleged that by means of the publication, persons have declined to make charitable donations to it, which it otherwise would have received. Two of these persons are named in the complaint, and others are referred to as John Doe and Richard Roe, and others whose names are unkn'own to the plaintiff. By the orders from which the appeals have been taken, the plaintiff has been required to serve a bill of particulars or a statement of the names of the persons who have for this reason declined to make contributions to or for the benefit of the plaintiff. This is the extent to which the orders have proceeded, and they seem to have been warranted by the manner in which this portion of the complaint has been framed. If the plaintiff has been deprived of charitable donations by means of the publication alleged to hp,ve been libelous, and its officers have knowledge of the existence of that fact, they may fairly be presumed to know who the individuals are who have declined to make such donations; and if they do, a reasonable understanding of the case *503to be made against the defendants, at the trial, requires that information of the names of these persons should previously be given to the defendants.
The rules prescribing what such a pleading as this complaint should be, require that this information shall be ’given to the defendants. That was considered in Hartley v. Herring (8 Durn. & East, 130), where it was held that the declaration should state the names of the customers whose patronage had been withdrawn from the plaintiff by reason of a slanderous publication. This complaint has not complied with that rule, except as to the two persons, Fisher and Parke, whose names seem to have been given, as far as they were known, and to remedy the deficiency in this respect the orders requiring the names of the persons referred to, to be given, were regularly made. If the plaintiff expects to be able to make proof of the fact, that persons have withheld charitable donations from it because of this publication, the defendants are entitled to know who those persons are in order to be prepared to meet that part of the case as far as they may be able to do so by proof upon the trial.
The orders which have been made require no more than that from the plaintiff, and as they seem to have supplied only the defect existing in this respect in the complaint, they were rightly made. They should be affirmed together, with ten dollars costs besides disbursements, to abide the -event.
Davis, P. J., concurred.
Present — Davis, P. J., and Daniels, J.
Orders affirmed, with ten dollars costs and disbursements to abide the event.